Citation Nr: 0833022	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  04-40 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability, 
for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in June 2007.

In September 2007, the Board determined that new and material 
evidence had been received to reopen the claim of entitlement 
to service connection for a dental disability, and denied 
entitlement to service connection for a dental disability, 
for compensation purposes.  The veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2008 Order, the Court vacated the portion 
of the decision which denied entitlement to service 
connection for a dental disability, and remanded the matter 
for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that during service, he received a blow 
to his mouth during a push-ball game exercise and as a result 
his two front teeth were knocked out.  The veteran's spouse 
recalls that when he entered service he had two perfectly 
good teeth, and when she saw him during a period of leave, he 
had two noticeably capped teeth.  The veteran has submitted 
lay statements from two fellow soldiers that the veteran's 
teeth were knocked out in an in-service push-ball event.  
Service medical records do reflect that the veteran sought 
continuous treatment for teeth numbers 8 and 9, the front 
teeth, from May 1958 to June 1960.  Such treatment included 
root canals and capping the teeth with crowns.  Per the July 
2008 Joint Motion for Partial Remand, it was determined that 
the veteran should be afforded a nexus opinion to determine 
the etiology of his claimed dental disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any dental disability.  
It is imperative that the claims folder, 
to include all service medical records, 
be reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether any dental 
disability is at least as likely as not 
(a 50% or higher degree of probability) 
related to his active duty service, to 
include the claimed 1958 trauma to the 
mouth.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

2.  After completion of the above, 
readjudicate the issue of entitlement to 
service connection for a dental 
disability.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




